DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  the Examiner suggests removing the recitation of “characterized by” and instead recite, for example “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the first valve seat” an “the first support member" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dierdoft (US 2,884,004).
Regarding claims 1-6 and 8-10, Dierdoft teaches a device (the recitation of “drill safety device” is seen as intended use; the prior art of record anticipates the valve to the extent of applicant’s claimed valve and is capable of being used in a similar system) comprising a body 34 (fig. 1) with a through- going flow bore and connectors (threads) at respective ends (10, 13) of the flow bore for connection to tubulars, a valve member 11 movably arranged in said flow bore and configured for being set in one of two states, wherein a first state of the valve member allows fluid to flow in both directions (when cam member 26 is rotated) though the flow bore, and wherein a second state (see fig. 1) of the valve member allows fluid flow through the flow bore in only one direction; (claim 2) wherein the valve member 11 comprises guide-and-support means (portion of body 20 that surrounds the spring 15 and the valve guide portion nearest spring 15 that extends into the spring chamber), whereby the valve be moved between the two states; (claim 3) wherein the valve member 11 is movably arranged on a first support member 20; (claim 4) wherein the valve member 11 is configured to bear against a first valve seat (nearest O-ring 14); (claim 5, as best understood) wherein the first valve seat (O-ring 14) is arranged on the first support member (O-ring recess); (claim 6) a resilient element 15 configured to exert a force on the valve member 11; (claim 8) wherein the valve member comprises a valve head 12 movably connected to a second support member (linear portion of valve that translates inside of spring chamber), and the second support member movably connected to the first support member (spring guide portion of body 20); (claim 9) operating means 25 configured for operating the valve .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dierdorf fails to disclose  the valve member comprises a rotatable ball valve having a through- going flow bore.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hewitt (US 1,482,233) teaches a safety, shut-off valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799